Citation Nr: 1226747	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. That decision denied entitlement to service connection for a right knee disorder.

A videoconference hearing was held in July 2009 with the Veteran testifying from Chicago, Illinois, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the issue on appeal for further development in September 2009 and February 2011.   That development was completed, and the case was returned to the Board for appellate review.

In June 2011, the Board issued a decision that denied the Veteran's claim of service connection for a right knee disorder.  The Veteran then appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in December 2011 approving a joint motion for remand by the Veteran and the VA Office of General Counsel to vacate the June 2011 Board decision and remand the case back to the Board for further development and adjudication.  The appeal is currently before the Board for action consistent with the instructions contained in the joint motion for remand. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran when further action is required.



REMAND

The Board finds that this matter must be remanded for further development.  

By way of background, the Veteran contends that a current right knee disorder is due to an injury during service.  His service treatment records reflect no notation of a right knee condition upon examination at the time of his entrance into service in August 1971.  He later sought treatment in October 1971 for complaints diagnosed as severe chondromalacia.  At that time, he reported having received treatment three years earlier for bilateral knee pain after injuring his knees playing football.  He then underwent a Medical Evaluation Board proceeding, which determined that his bilateral chondromalacia existed prior to service and was not aggravated by service.  He was discharged from service shortly thereafter.  His net active duty service, as reported on his DD Form 214, constituted two months and two days.  

Following his military service, the Veteran sought treatment at VA in November 1993 with complaints of right knee swelling and pain ongoing for three days.  An x-ray revealed mild edema.  He also sought treatment at VA in August 2000 for complaints of bilateral leg pain and numbness in his feet at which time it was noted that he had chronic pain in his right knee secondary to an injury and ligament tear, which required surgery two years earlier.  The assessment was leg pain, which was most likely musculoskeletal and possibly related to chronic knee pain.  He was later diagnosed in September 2001with right knee internal derangement after previous x-rays showed no fractures, but a possible loose body and narrowed medial space with calcification of the patellar tendon. 

During an August 2005 VA examination, the Veteran reported having a history of receiving a cortisone shot in 1971 for his right knee symptoms.  The VA examiner noted that the service treatment records showed complaints of right knee pain on October 18, 1971, but with no documentation of an injury.  The VA examiner also observed the results of the Medical Evaluation Board proceeding in service.  The VA examiner concluded that it was difficult to tell if the Veteran's complaint of painful knees was related to his military service given that there was no reported injury.  The VA examiner further noted the Veteran's service treatment records, including the Medical Evaluation Board report, indicating a pre-existing knee disability that resulted in the Veteran's early separation from the military.  Therefore, he opined that it was less likely than not that the Veteran's current right knee disorder was aggravated beyond its normal progression or became worse due to the Veteran's period of service given the fact that there was no specific injury noted during service.

Following the August 2005 VA examination, a VA physician wrote a letter in November 2006 in support of the Veteran's claim.  In particular, the physician opined that that the degenerative joint disease in both knees was related to the Veteran's service in the military.

The Veteran then underwent a second VA examination in April 2010.  The Veteran informed the VA examiner that he injured his right knee during boot camp without having any previous injury to his right knee.  The Veteran complained that he had continuing problems with his right knee over the years that led to arthroscopic evaluation in the mid-1980s at which time he was advised that he had chondromalacia.  The VA examiner noted that a review of the records showed that the Veteran had mild to moderate degenerative joint disease.  The VA examiner concluded that, in the absence of any actual records of treatment for chronic knee disorder prior to service, the presumption of soundness could not be rebutted, so it was assumed that the Veteran did not have a preexisting knee disorder.  The VA examiner then noted that the first report of a right knee disorder was an August 2000 VA treatment record indicating the Veteran had chronic right knee pain ongoing for two years (since 1998).  Thus, the VA examiner opined that, in view of a service injury that occurred approximately in 1971 (forty years earlier) and the VA treatment record indicating that the right knee disability had an onset in 1998, it was less likely than not that the current right knee disability was related to military service.  Rather, the examiner explained that the right knee disorder manifested by degenerative changes was more likely due to the aging process.



In a March 2011 addendum opinion, the same VA examiner noted that there was no recorded history of injury during the Veteran's period of service (noting the October 1971 medical board report indicating the knee disorder preexisted service).  The examiner explained that chondromalacia, which was the primary MRI finding, could be a natural-occurring phenomenon.  The examiner noted that the Veteran's main right knee complaint began in 2000, and thus, concluded that any minor complaints in the late 1980s could not be attributable to any abnormality in service.  Therefore, the physician opined that it was less likely than not, less than a 50 percent probability, that the Veteran's current degenerative changes involving the knee joints and chondromalacia of the patella are related to any service-incurred injury.

The parties to the joint motion for remand found that the Board relied on an inadequate VA examination in deciding the case.  Although they did not clearly identify the VA examination to which they were referring, the joint motion for remand indicates that the VA medical opinion at issue is the March 2011 addendum, cited above.  The parties identified three deficiencies in this VA medical opinion.  First, according to the parties, the VA examiner indicated that the Veteran had right knee complaints in the late 1980s, although the record does not show right knee treatment in the late 1980s.  Second, the VA examiner's opinion contains a double negative, which the Board did not address.  Finally, the VA examiner did not address treatment records date din 1993, which the Board had previously identified in a February 2011 remand. 

After further consideration, the Board finds that an additional medical opinion is necessary to decide the case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also finds that upon remand the Veteran's ongoing VA treatment records should be obtained.  Furthermore, an April 2008 VA outpatient record indicates that he was in receipt of Social Security Administration (SSA) disability benefits.  Thus, his SSA records should also be obtained, if available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associated with the claims file the Veteran's outstanding VA treatment records dated from October 2010 to the present.  

2.  The RO should take all necessary steps to contact the Social Security Administration (SSA) and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations and all supporting medical documentation utilized in rendering the decision.  

3.  If, after making as many requests as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

Otherwise, all obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's Virtual VA Electronic claims folder contained in the Virtual VA system.  

4.  The RO should contact the VA physician who submitted the November 2006 medical opinion and request clarification regarding his statement that the Veteran's right knee disorder is related to his service in the military.  A copy of his November 13, 2006, letter should be provided for ease of reference.  

If available, the physician is asked to review his letter and clarify the factual basis on which he relied in reaching his opinion.  He should also clarify whether he reviewed the Veteran's service treatment records or whether he relied on the Veteran's own lay assertions in making his determination.  

5.  After completing the requested development in the preceding paragraphs, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. T he examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, the opinions of other VA examiners and the November 2006 VA physician, and all lay statements.

A copy of this remand, including the summary of facts above, and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Based on the records reviewed and the examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions for each current diagnosis:

(a) Did a right knee disorder clearly and unmistakably preexist the Veteran's entrance into service in August 1971?  The examiner is asked to consider that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  

(b)  If the examiner determines that a right disorder clearly and unmistakably preexisted service, did the preexisting disorder clearly and unmistakably undergo no degree of aggravation during service?  In other words, did a preexisting right knee disorder undergo any degree of worsening during service?  For purposes of this question, the examiner should consider "aggravation" and "worsening" to mean that there was a permanent increase in severity beyond the natural progression of the disease.  

(c) If the examiner determines that the Veteran's right disorder underwent any degree of aggravation service, the examiner is asked to clarify whether this aggravation represents a permanent worsening of the underlying pathology due to service rather than a temporary or intermittent flare-up(s) resulting from service?  Likewise, the examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the condition?

(d) Without regard to the answers to (a)-(c) above, is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current right knee disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?

In making all determinations, the examiner is asked to address the Veteran's own assertions regarding the onset and continuity of his right knee symptomatology.  

It is essential that the examiner offer a rationale discussing the basis for his or her conclusions and opinions.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay statements.  The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



